WASHINGTON, Circuit Justice.
This is not sufficient. According to the practice of the English courts of chancery, which, by a rule of this court, prior to the rules lately es*354tablished by the supreme court, was to govern in cases not otherwise provided for by special rules, the answer ought to have been taken and sworn to under a dedimus potestatem. Another objection is, that there is no certificate what the oath taken by the defendant was, but it is merely said that he swore to the answer. Under the circumstances of the case, I shall overrule both motions; and order that a dedimus issue to a commissioner at Canton, in conformity with the ninth rule of the court, as now existing, directing the oath to be administered in the most solemn form observed by the laws and usages of China. • And as the plaintiff has intimated that he considers this answer open to exceptions, I shall, to prevent further delay, order the plaintiff to file his exceptions in ten days; and if the same answer, but clear of such exceptions, should be returned, no future exceptions shall be received.